STRAS, Justice
(concurring).
I join all but Part III of the court’s opinion because I continue to doubt our authority to reduce sentences or reverse convictions in the interests of justice or under some comparable, “highly subjective” power, State v. Beecroft, 813 N.W.2d 814, 867-68 (Minn.2012) (Stras, J., dissenting), such as a supervisory power over the district courts. Here, the court entertains the possibility of reducing Roman Nose’s sentence based on “our supervisory powers to ensure the fair administration of justice,” despite having correctly concluded that there is no reversible error. Because the court can identify no grant of power to the judiciary that would allow it to reduce a person’s sentence in the absence of error, I would categorically reject Roman Nose’s request for relief and proceed no further. See id. at 867 (observing that there is no constitutional basis for reversing prophylactieally in the “interests of justice”); see also State v. M.D.T., 831 N.W.2d 276, 284 (Minn.2013) (Stras, J., concurring) (stating that the authority of the judicial branch is limited to the grant of “judicial power” in the Minnesota Constitution).